DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 5 and 8 have been cancelled.  Claims 1-4, 6, 7 and 9-24 are pending and have been considered on the merits.
	Objections and rejections not repeated from the previous Office Action are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 7 and 9-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite in its recitation of “limited or no cellulase activity” since it is not apparent have much of a reduction in cellulase activity must occur before it is regarded as “limited”.  Claims 2-4, 6, 13, 15-23 are rejected due to their dependency upon Claim 1.
Claim 7 is confusing in its recitation of “An isolated recombinant polynucleotide having xylanase activity” since polynucleotides per se do not have an enzymatic activity.  Rather, the 
Response to Arguments
With respect to the recitation of “limited or no cellulase activity” in Claim 1, Applicant has argued that the 112 rejection is inappropriate because “the Examiner's attention is directed to Fig. 9 of the corresponding PCT application, reporting that the polypeptide according to claim 1 has a limited (less than 1%) cellulase activity in comparison to its xylanase activity when beechwood xylan is used as a substrate, noted as 100%. Thus, it is clear from the description that the limited cellulose activity is meant in comparison to the xylanase activity for beechwood xylan.”  The argument is not convincing since there is no description in the Specification that the results of this one embodiment were meant to limit all possible embodiments within the scope of Claim 1.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The present application is a 371 of PCT/EP2019/054636.  Thus, subject matter claimed in the present application must find written description support in PCT/EP2019/054636.  However, there is no apparent support in PCT/EP2019/054636 for the recitation of “a c-Myc epitope” (Claim 20).  Consequently Claim 20 contains new matter.
Response to Arguments
Applicant has argued that the 112 rejection is inappropriate because “the Examiner's attention is directed to the present specification at page 37, wherein one reads: "Growth of plasmid-containing Pichia pastoris X-33 strains was undertaken in accordance with instructions obtained from the EasySelect Pichia Expression Kit from Invitrogen by Life Technologies with some modifications." The C-myc and polyhistidine tags are contained in the pichia expression manual and recombinant proteins produced in accordance with instructions from the pichia expression manual can be produced with a purification tag such as C-myc or polyhistidine tag.”  The argument is not convincing because there is no apparent indication anywhere in the Specification that C-myc was intended to be used as a purification tag or that the recombinant xylanase polypeptide was intended to comprise a c-Myc epitope.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6, 13, 15, 16 and 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claim(s) 1-4, 6, 13, 15, 16 and 21-23 do not recite something significantly different than a judicial exception.   Claims 1-4, 6 and 21-23 encompass a naturally-occurring protein (i.e., a polypeptide having SEQ ID NO: 1), whether isolated, synthetic or recombinant or not, that is not patent-eligible pursuant to the Supreme Court decision in Association for Molecular Pathology v. Myriad Genetics, Inc., 106 USPQ2d 1972 (June 13, 2013) as it is not markedly different than the protein of SEQ ID NO: 1 as it occurs in nature.  In addition, the degradation of lignocellulose in nature by the SEQ ID NO: 1 polypeptide is not regarded as materially different than the lignocellulose degradation methods recited by Claims 13, 15 and 16.
Response to Arguments
Applicant has argued that the 101 rejection is inappropriate because “the recombinant polypeptide of claim 1 differs from a native counterpart by at least two structural features: 1) no native signal sequence in the recombinant protein; and 2) differences in glycosylation pattern.”  The arguments are not convincing because:
Claim 1 recites “[a]n isolated recombinant polypeptide … or an analogue thereof having at least 95% sequence identity to the amino acid sequence defined in SEQ ID 
Claim 1 does not preclude the presence of glycosylation residues found on naturally versions of SEQ ID NO: 1.  Note that the Specification provides that the recombinant xylanase polypeptides can be made by eukaryotic host cells (Specification at pages 29-30) which would be expected to add sugars to the xylanase polypeptide.  Note also Claim 3 which recites “[a]n isolated recombinant polypeptide according to Claim 1, wherein the isolated polypeptide or analogue thereof is ... from R. emersonii strain IMI 116815”.  Thus, the claims explicitly encompass a version of the SEQ ID NO: 1 polypeptide made by R. emersonii, which is the natural source of the SEQ ID NO: 1 polypeptide.

Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882.  The examiner can normally be reached on M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652